Locher, J.,
dissenting. In rendering its decision today, the majority has freed claimants seeking permanent total disability based on two allowed conditions from an essential requirement for proving their claims. Such a claimant need no longer present as evidence a medical report finding his permanent and total disability to be a result of the combination of the two conditions, as long as the commission similarly offers no report which addresses both conditions in reaching the opposite conclusion. Indeed, today’s holding apparently discharges claimants seeking such disability from presenting a medical report evaluating both infirmities even when the commission does proffer reports conflicting with claimant’s and considering both conditions. It is both this inherent inequity in the court’s ruling and the court’s blatant disregard of State, ex rel. Teece, v. Indus. Comm. (1981), 68 Ohio St. 2d 165 [22 O.O.3d 400], which necessitate my dissent in the instant action.
No argument is made here that Dr. DiMauro’s report in the present cause does not comply with the test enunciated by the court in State, ex rel. Anderson, v. Indus. Comm. (1980), 62 Ohio St. 2d 166 [16 O.O.3d 199].2 The report is indeed evidence of relator’s permanent and total disability, notwithstanding the fact that it only addresses relator’s psychiatric condition. However, this court’s holding in Teece, which on its salient facts is indistinguishable from the case at bar,3 compels me to afford greater effect to the reports relied on by the commission than does the majority in its decision. In delineating the evidentiary value of reports which do not address all of the recognized infirmities *267upon which claimant’s application for permanent and total disability is based this court held in Teece that:
“While the evidence in the reports of Drs. McCloud, Horwitz and Giray [which failed to consider all of the allowed conditions] is insufficient in itself to support or deny a claim for permanent and total disability, it is nonetheless relevant and admissible. In Fox v. Indus. Comm. (1955), 162 Ohio St. 569, 577 [55 O.O. 472], this court held that * * evidence is relevant and admissible if it tends to prove a certain element of an ultimate fact even though it does not tend to establish all elements of the ultimate fact necessary to be proved; and evidence is relevant and admissible if it tends to corroborate evidence of certain but not all elements of a necessary ultimate fact. * * ” Teece, swpra, at 168. Thus, though a report may be inadequate, under the Anderson standard, to establish that a claimant is or is not permanently and totally disabled, it may be used “to test the credibility and reliability” of a report which does satisfy those requirements. Teece, supra, at 168.
Clearly, then, the commission acted properly in considering the report of Dr. Caruso, which contradicted that of Dr. DiMauro, in rendering its decision. Both reports assessed only the disability resulting from relator’s psychiatric condition, and the commission was in no way legally constrained to favor Dr. DiMauro’s report over the other. Indeed, as this court stated in Teece, supra, at 169: “The holdings in State, ex rel. Anderson, v. Indus. Comm, and State, ex rel. Wallace, v. Indus. Comm., supra [(1979), 57 Ohio St.2d 55 (11 O.O.3d 216)], do not require the commission to accept the factual findings stated in a properly qualified medical report at face value and unquestioningly adopt them as those of the commission.” Had Dr. DiMauro considered both conditions in making his recommendation, the application of Anderson would necessitate a different result. However, his failure to address both allowed claims left his report vulnerable to the conflicting reports of others which also evaluated only the one condition.
Today’s decision permits applications for permanent total disability based on two or more allowed conditions to be automatically approved in the absence of at least one contradicting report which addresses all of the recognized infirmities. Such blanket approbation allows a slothfulness on the part of claimants—freeing them from ever having to submit reports that consider all recognized conditions—which this court presently vigorously denies to the commission. As even a superficial review of the language in both Teece and this court’s recent decision in State, ex rel. Hughes, v. Indus. Comm. (1982), 1 Ohio St. 3d 57, indicates, the Anderson test circumscribes the use of medical reports not complying with its guidelines to prove that a claimant is *268permanently and totally disabled as well as to show that he is not.4 Unfortunately, the majority has misread Anderson and its progeny in arriving at this most ill-advised decision, which demands more of the commission in evaluating a claimant’s application for permanent total disability than is required of the applicant in proving his claim.
Holmes and Krupansky, JJ., concur in the foregoing dissenting opinion.

 In State, ex rel. Anderson, v. Indus. Comm., supra, at 168, this court held: “* * * where the issue before the commission is whether a claimant is permanently and totally disabled on account of the combined effect of two or more allowed conditions, medical testimony not evaluating the combined effect of those conditions cannot constitute evidence that the claimant is not permanently and totally disabled. * * *”


 In Teece, as in the herein cause, the claimant had applied for permanent total disability based on two allowed conditions—one physical, the other psychiatric—and submitted, in support of her *267application, a medical report addressing only one of the conditions. Similarly, the commission, in Teece, denied claimant’s application, relying on reports which considered only the condition addressed by claimant but which reached the opposite conclusion.


 The court stated in State, ex rel. Hughes, v. Indus. Comm., supra (1 Ohio St. 3d 57), that Anderson prohibits “the mixing and matching in crazy-quilt fashion of physical and psychiatric findings made by various physicians either to establish or deny that claimant is permanently and totally disabled.” (.Emphasis added.)